Citation Nr: 1430652	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current headache disability is not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The RO's September 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  
The duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records and all identified post-service treatment records.  In January 2012, the Veteran was provided with an examination.  The examiner reviewed the Veteran's medical history, examined the Veteran, and provided a medical opinion concerning the etiology of the Veteran's headaches, along with a rationale in support of the conclusions reached.  In August 2012, the RO requested an addendum opinion to the January 2012 examination.  After reviewing the Veteran's claims file and relevant medical records, the examiner provided an adequate determination regarding whether the Veteran's current headache disability resulted from his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Having scheduled the Veteran for the examination discussed above and updated his identified treatment records, the directives of the Board's December 2011 and May 2013 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


The Veteran contends that his current headache disability is related to the headaches he experienced during his military service.

The Veteran served on active duty in the Army from July 1972 to June 1973.  A review of the Veteran's service records confirms that he was treated for headaches while on active duty from September 1972 to December 1972.  The Veteran's post-service medical records also reveal that he began to receive intermittent treatment for headaches in 2002.  

In July 2007, the Veteran filed his claim seeking service connection for headaches.  A VA examination for neurological disorders was conducted in November 2007.  Following examination of the Veteran, the VA examiner diagnosed "headaches, nonspecific, noted in service for three month period.  No further mention and no specific treatment.  Headaches still present intermittently of short duration, nonspecific, minimal impact on his daily activities."  In a December 2007 addendum, the same VA examiner indicated that the headache issue "cannot be resolved without resort to mere speculation as the complaint of headaches were too non-specific . . . and remain too vague in description and frequency since discharge."

In December 2007, a second VA examination for neurological disorders was conducted.  The VA physician reviewed the Veteran's claims file and opined that the Veteran's condition was best described as a tension-type headache and that there was no objective evidence to support a claim that its onset occurred during active duty.

In January 2012, the Veteran was provided a VA examination for headaches.  Following a physical examination, the report listed a diagnosis of migraines, including migraine variants.  The VA examiner further opined that "it was at least as likely as not that the 'environmental' exposure while on active service could have been the etiology" of the Veteran's migraine headaches.  

Given the speculative nature of the January 2012 opinion, an addendum opinion was requested by the RO.  An August 2012 examination addendum noted that the prior examiner was unavailable.  Following a review of the Veteran's claims file and medical records, the examiner opined that the evidence of record did not support a link between the Veteran's current migraine headaches and his active duty headaches.  In support of this conclusion, the examiner cited the lack of any in-service treatment for headaches after December 1972, as well as the absence of any post-service reference to headaches until 2002.  Although the examiner found the Veteran to be a credible historian, the examiner concluded that a link was not shown.  The examiner also noted that the environmental exposure referenced by the January 2012 examiner could not be identified. 

Upon a comprehensive review of the record, the Board concludes that service connection for headaches is not warranted.

To the extent the Veteran attributes his current headache disability to his military service, the Board acknowledges that he can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran's statements are competent evidence as to what he experienced or observed, his statements as to the etiology of his current headache disability is not competent evidence sufficient to provide a nexus between his current headache disorder and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a), which does not include migraine headaches.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also finds some discrepancies as to the Veteran's contentions regarding his history of ongoing headaches beginning in service.  On a medical history report, completed pursuant to his June 1973 separation examination, the Veteran denied having any history of frequent or severe headaches.  His service separation examination also noted normal neurological findings.  

The earliest post-service reference to or diagnosis of any headache disability is dated in November 2002, over 29 years after the Veteran's discharge from the service.  This period without any complaints or treatment is evidence that weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

Although the examiner in January 2012 opined that "it was at least as likely as not that the 'environmental' exposure while on active service could have been the etiology" of the Veteran's migraine headaches, this opinion is too speculative to be of any significant probative value to establish a causal relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a statement expressed only in terms such as "could have been" would not create a reasonable possibility that the outcome would be changed); see also Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, the opinion fails to identify the environmental exposure upon which it is based.  

In contrast, the Board finds the August 2012 addendum opinion to be most probative regarding the "nexus" element required to establish service connection.  The examiner provided this opinion with supporting rationale after having reviewed the evidence of record.  Moreover, the same conclusion was also reached by the examiner who conducted the December 2007 examination.

As there is no probative medical evidence linking the Veteran's current headaches to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


